WIEAND, Judge,
dissenting:
I respectfully dissent. More than ten months expired without any attempt to file an appeal from the termination order which appellant now seeks to have reviewed. The child which was the subject of the termination order has been finally adopted. I would affirm the order refusing to allow an appeal nunc pro tunc from the order terminating appellant’s parental rights. The litigation has been concluded, and I would hold that appellant’s averments are inadequate to require that the proceedings now be reopened.
I also disagree with the majority’s holding that the judges of a judicial district must recuse themselves merely because an averment of misconduct in foiling appellant’s right of appeal has been directed against one or more employees of the prothonotary in the same judicial district.